Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed September 22nd, 2021, in which Claims 1, 7, 9, 15, 17, 23, 25, 33, and 41 are amended.  No claims are cancelled nor added.  The amendments have been entered.  Claims 1-26, 28-34, 36-42, and 44-48 are currently pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/289,720, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
2, 10, 18, 26, 34, and 42 each recite the limitation the deep neural network.  The claims and specification of the provisional application make no mention of such a deep neural network with multiple layers, and only describe, generally, an artificial neural network.  
For at least these reasons, Claims 2, 10, 18, 26, 34, and 42 are not given the priority date of the provisional application.  The remaining claims do appear to be fully supported by the provisional application and will be accorded the priority date of the provisional.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 18, 26, 34, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 2, 10, 18, 26, 34, and 42 each recite the limitation the deep neural network.  There is insufficient antecedent basis for this limitation in the claims because no deep neural network had been previously recited   For the purpose of examination, the claims will be interpreted as if they had read a deep neural network.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26, 28-34, 36-42, and 44-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, one of the four statutory categories of patentable subject matter.  However, the claim further recites the steps of analyzing … image information of the one or more obtained images of property … to identify one or more areas of property having damage; determining … damage information of the one or more images, the damage information specifying severity of the damage of the one or more areas of the property item; identifying one or more sub-areas affected by the damage of the one or more areas by mapping the damage information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item; and generating a data list of the one or more parts and the one or more repair lines for repairing the damage of each sub-areas associated with each identified area of the property, each of which is a step which can be performed in the human mind, or by a human using a pencil and paper.  Thus, Claim 1 recites an abstract idea.
Claim 1 recites additional elements of obtaining one or more images of an item of property, wherein each image comprises image information specifying details related to one or more areas of the item, which is insignificant extra-solution data gathering activity necessary for all uses of the abstract idea, of an appraisal management computing apparatus, which is the implementation of the abstract idea on generic computer components, and of using a neural network (NN) which has a structure and synaptic weights trained to encode knowledge obtained from earlier property information damage images, which is equivalent to including instructions to “apply it”, i.e. using a neural network as a tool to perform the abstract directed to the abstract idea.
Further, the additional elements are not sufficient to provide an inventive concept or to be significantly more than the abstract idea itself:  obtaining images includes embodiments which are well-understood, routine, and conventional extra-solution activity by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”; and using a deep neural network and an appraisal management computing apparatus are “mere exceptions to apply an exception”, specifically MPEP 2106.05(f) (2), considering “whether the claim invokes computers or other machinery merely as a tool to perform an existing process”.  Further, a deep neural network is a routine, conventional, and well-understood tool (Yu, US PG Pub 2014/0067735, [0010] & elsewhere, “conventional deep neural network”).   There is no nexus between the additional elements, so taken alone and in combination, they cannot provide significantly more to the abstract idea, and thus the claim is not subject-matter eligible.
Dependent Claims 2-5 and 7 only recite additional mental process steps (performed alternatively by the appraisal management computing apparatus generic computing device or using the deep neural network, which does not represent a practical application nor provide significantly more than the abstract idea, as described in the rejection of Claim 1) such as qualifying the images, determining which of the images depict damage, analyzing one or more rules to add one or more additional parts, to remove any of the one or more parts, utilizing prescriptive analytics and statistical models to detect any one or more anomalies; adjusting the generated data list; performing calculations using a profile to adjust any of the parts; adjusting the generated data list; and providing the identity, and identification, and the determined damage data all of which are steps of a mental process performable by a human with no more than pencil and paper.  Claims 6 and 8 recite additional elements of obtaining identification data and property information data and receiving one or more images or videos which neither integrate the abstract idea into a practical application (they are insignificant extra-solution activity of data collection) nor provide an inventive concept (by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”.
	Claims 9-16 recite a non-transitory computer readable medium having stored thereon instructions for using a processor to perform the methods of Claims 1-8, respectively.  As the additional elements of a non-transitory computer readable medium and a processor provide only mere instructions to perform the abstract idea on generic computer components, they neither integrate the abstract idea into a practical application (see MPEP 2016.04(d)(I) ) nor provide an inventive concept or significantly more than the abstract idea (see specifically MPEP 2106.05(f) (2)) and Claims 9-16 are rejected for reasons set forth in the rejections of Claims 1-9, respectively.  Similarly, Claims 17-24 recite a computing apparatus comprising: a processor and memory to perform the methods of Claims 1-8, respectively, and are also rejected for the reasons set forth in the rejections of Claims 1-8 and 9-16.

	Claim 25 recites a method, one of the four statutory categories of patentable subject matter.  However, the claim further recites the steps of analyzing … image information of one or more images of the property associated with the prepared damage appraisal … to identify one or more areas of property having damage; determining … damage information of the one or more images, the damage information specifying severity of the damage of the one or more areas of the property item; identifying one or more sub-areas affected by the damage of the one or more areas by mapping the damage information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item; generating a data list of the one or more parts and the one or more repair lines for repairing the damage of each sub-areas associated with each identified area of the property; analyzing … one or more rules of adjacency to add any one or more additional repair lines required for the repair in the generated list data and to remove any of the one or more repair lines in the generated data list which are unnecessary to make the repair; comparing … the initial generated list data for the previously prepared damage appraisal against an updated generated data list to identify any differences; and providing any of the identified differences between the initial generated data list and the updated generated data list, each of which is a step which can be performed in the human mind, or by a human using a pencil and paper.  Thus, Claim 25 recites an abstract idea.
Claim 25 recites additional elements of obtaining one or more images of an item of property, wherein each image comprises image information specifying details related to one or more areas of the item, which is insignificant extra-solution data gathering activity necessary for all uses of the abstract idea, of an appraisal management computing apparatus, which is the implementation of the abstract idea on generic computer components, and of using a neural network (NN) which has a structure and synaptic weights trained to encode knowledge obtained from earlier property information damage images, which is equivalent to including instructions to “apply it”, i.e. using a neural network as a tool to perform the abstract directed to the abstract idea.
Further, the additional elements are not sufficient to provide an inventive concept or to be significantly more than the abstract idea itself:  obtaining images includes embodiments which are well-understood, routine, and conventional extra-solution activity by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”; and using a neural network and an appraisal management computing apparatus are “mere instructions to apply an exception”, specifically MPEP 2106.05(f) (2), considering “whether the claim invokes computers or other machinery merely as a tool to perform an existing process”.  Further, a deep neural network is a routine, conventional, and well-understood tool (Yu, US PG Pub 2014/0067735, [0010] & elsewhere, “conventional deep neural network”).   There is no nexus between the additional elements, so taken alone and in combination, they cannot provide significantly more to the abstract idea, and thus the claim is not subject-matter eligible.
Dependent Claims 26, 28, 29, and 31 only recite additional mental process steps (performed alternatively by the appraisal management computing apparatus generic computing device or using the deep neural network, which does not represent a practical application nor provide significantly more than the abstract idea, as described in the rejection of Claim 1) such as qualifying the images, determining which of the images depict damage, utilizing prescriptive analytics and statistical models to detect any one or more anomalies; adjusting the generated data list; performing calculations using a profile to adjust any of the parts; adjusting the generated data list; and providing the identity, and identification, and the determined damage data all of which are steps of a mental process performable by a 30 and 32 recite additional elements of obtaining identification data and property information data and receiving one or more images or videos which neither integrate the abstract idea into a practical application (they are insignificant extra-solution activity of data collection) nor provide an inventive concept (by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”.
Claims 33, 34, and 36-40 recite a non-transitory computer readable medium having stored thereon instructions for using a processor to perform the methods of Claims 25, 26, and 28-32, respectively.  As the additional elements of a non-transitory computer readable medium and a processor provide only mere instructions to perform the abstract idea on generic computer components, they neither integrate the abstract idea into a practical application (see MPEP 2016.04(d)(I) ) nor provide an inventive concept or significantly more than the abstract idea (see specifically MPEP 2106.05(f) (2)) and Claims 33, 34, and 36-40 are rejected for reasons set forth in the rejections of Claims 25, 26, and 28-32, respectively.  Similarly, Claims 41, 42, and 44-48 recite a computing apparatus comprising: a processor and memory to perform the methods of Claims 25, 26, and 28-32, respectively, and are also rejected for the reasons set forth in the rejections of Claims 25, 26, and 28-32 and 33, 34, and 36-40.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 9, 13-16, 17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dorai, US PG Pub 2005/0251427.
Regarding Claim 1, Dorai teaches a method for improving automated damage appraisal (Dorai, [0007] “The present invention provides a method … for assessing damage for insurance purposes based upon digital images”), the method comprising:  obtaining one or more images of an item of property, wherein each image comprises image information specifying details related to one or more areas of the item (Dorai, [0008], “digital images of damaged property can be conveyed to a networked location”); analyzing, by an appraisal management computing apparatus, the image information of the one or more obtained images of property … to identify one or more areas of the property having damage (Dorai, [0008], “digital images of damaged property can be conveyed to a networked location containing an image analyzer” with [0009], “a damage assessment of the image analysis engine” and [0018], “the image analysis engine 110 can be used to asses discrete components that have sustained damage”) using a neural network which has a structure and synaptic weights trained to encode knowledge from earlier property information data images (Dorai, [0028], “the image analysis engine 110 can be a neural network consisting of a multitude of weights that can be adjusted through training techniques [using] real data contained within the insurance MIS”); determining, by the appraisal management computing apparatus, using the NN, damage information of the one or more images, the damage information specifying severity of the damage of the one or more areas of the property item (Dorai, [0018], “the image i.e. the neural network “can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled”) identifying one or more sub-areas affected by the damage of the one or more areas by mapping the damage info information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item (Dorai, [0041], “determine which part or parts of the insured property within the indicated damage region require replacement and/or repair” & [0018] “to assess discrete components that have sustained damage, such as damage to a front bumper, headlight, tires, and the like” & [0014], “The system … responsively executes at least one programmatic action [which] can include … providing repair instructions”) and generating a data list of the one or more parts one or more repair lines for repairing the damage (Dorai, [0014], “The system … responsively executes at least one programmatic action [which] can include … providing repair instructions” & [0041] “to determine which part or parts of the insured property … require replacement and/or repair” & [0025], “The incident response engine can generate a single response or a multiple response [including] providing repair instructions … scheduling repair times, and the like”).
 	Regarding Claim 5, Dorai teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dorai further teaches performing, by the appraisal management computing apparatus, one or more calculations using a stored customer profile setting (Dorai, [0015], “The incident response system can include … an insurance management information system (MIS) [to] record policy-specific data and the like”) to adjust any of the one or more parts or the one or more repair lines in the generated data list determined to the stored customer profile setting (Dorai, [0027], “the incident responses issued by the incident response engine 115 can be dependent upon insurance-centric data stored within the insurance MIS 125.  For example, the incident response can depend upon a history of the damaged property, an insurance history of a customer relating to the damaged property”) and adjusting, by the appraisal management apparatus, the generated data list based on any of the one or more parts or the one or more repair lines the performed one or more calculations using the stored customer profile indicated the adjustment was required (Dorai, [0027], “the incident responses issued by the incident response engine 115 can be dependent upon insurance-centric data stored within the insurance MIS 125.  For example, the incident response can depend upon a history of the damaged property, an insurance history of a customer relating to the damaged property”).
	Regarding Claim 6, Dorai teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dorai further teaches obtaining, by the appraisal management computing apparatus, identification data and property information data for the property (Dorai, [0019], “To determine damaged property specifics and/or other policy specific information, the image analysis engine can access the insurance MIS 125”) wherein the analyzing the one or more images, the determining of the damage data and the mapping the identified area of the property with the damage are further based on the identification data and the property information data for the property (Dorai, [0019], “An overall damage amount can be estimated based on the damage level … property type, estimated property value [e.g.] damaged property specifics”).
	Regarding Claim 7, Dorai teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dorai further teaches providing, by the appraisal management computing apparatus, the identity of the property (Dorai, [0036], “undamaged images … of the damaged property acquired before the damage occurred … within the insurance company systems” & [0019], “property specifics [from] the insurance MIS” requires the identity of the property) , an identification of one or more areas of the property which have sustained the damage and the determined damage data on the extent of the damage sustained in each of the one or more areas (Dorai, [0018], “the image analysis engine 110 can be used to asses discrete components that have sustained damage [and] can assess a damage level to each component”).
	Regarding Claim 8, Dorai teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dorai further teaches retrieving, by the appraisal management computing apparatus, the one or more images or videos of the property from an imaging device (Dorai, [0022], “the on-site operative can generate images of the damage property using an image-capturing device, such as a digital camera” with Fig. 2, element 205).
Claims 9 and 13-16 recite a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the methods of Claims 1 and 5-8, respectively.  As Dorai teaches that their method can be encoded in a computer readable medium (Dorai, [0010], “program may be provided by storing the program in a magnetic disk”), Claims 9 and 13-16 are rejected for reasons set forth in the rejections of Claims 1 and 5-8, respectively.  Similarly, Claims 17 and 21-24 recite an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the methods of Claims 1 and 5-8, respectively.  As Dorai teaches that their method can be performed by a system comprising processors and memory 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai, in view of DiTomaso, US PG Pub 2018/0101504 (with an effective filing date of 10/7/2016), and further in view of in view of Krizhevsky et al., “ImageNet Classification with Deep Convolutional Neural Networks.”
Regarding Claim 2, Dorai teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dorai further teaches qualifying, by the appraisal management computing apparatus, the one or more images (Dorai, Fig. 2, elements 210 & 215) … ; determining, by the appraisal management computing apparatus, which of the qualified images of the property depict damage (Dorai, Fig. 2, element 245) wherein the analyzing analyzes the one or more qualified images of the property using [a] … neural network to identify which areas of the property has damage (Dorai, [0028], “the image analysis engine 110 can be a neural network”).
	Dorai does not explicitly teach that the qualifying is to eliminate any which are not of the property, but DiTomaso teaches this limitation (DiTomaso, pg. 7, Claim 17, “wherein the processor removes ... an image unrelated to the item”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to eliminate images which are not of the property, as does DiTomaso, in the image analysis system of Dorai.  The motivation to do so is to assess only damage related to the insured vehicle.
a deep neural network (Krizhevsky, pg. 1, Abstract, “we trained a large, deep convolutional network … [which] consists of five convolutional layers, some of which are followed by max-pooling layers, and three fully-connected layers”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train a deep neural network such as that of Krizhevsky in order to recognize damage from images.  The motivation to do so is that the network structure of Krizhevsky performs very well (Krizhevsky, pg. 1, Abstract, “On the test data, we achieved … error rates … considerably better than the previous state-of-the-art”).
Claim 10 recites a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the method of Claim 2.  As Dorai teaches that their method can be encoded in a computer readable medium (Dorai, [0010], “program may be provided by storing the program in a magnetic disk”), Claim 10 is rejected for reasons set forth in the rejection of Claim 2.  Similarly, Claim 18 recites an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the method of Claim 2.  As Dorai teaches that their method can be performed by a system comprising processors and memory (Dorai, [0010], “a computer to implement the functions described herein”), Claim 18 is rejected for reasons set forth in the rejection of Claim 2.


Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai, in view of  Ives, US PG Pub 2014/0081675.
Regarding Claim 3, Dorai teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dorai further teaches analyzing, by the appraisal management computing apparatus, one or more rules of adjacency to add any one or more additional parts or one or more additional repair lines required to make the repair in the generated data list (Dorai, [0025], “scheduling repair times” must make sure that there is room for a repair on the schedule, thus analyzing rules of adjacency to add one repair line).  Dorai  does not teach, but Ives does teach to remove any of the one or more parts in the one or more repair lines in the generated data list which are unnecessary to make the repair (Ives, [0024], “an indication of a ‘total loss’ (e.g. a projection that the cost to repair a damaged vehicle to its pre-accident condition would exceed the actual value of the vehicle)” would remove all parts and repair lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to total a vehicle, (e.g. not purchase any parts required for repair and remove all repair lines) in the system of Dorai, as does Ives.  The motivation to do so is that repair would be more expensive than replacement (Ives, [0024]).
Regarding Claim 4, Dorai teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dorai does not teach, but Ives does teach, utilizing, by the appraisal management computing apparatus, prescriptive analytics and statistical models of historical stored repair data for the identified area of the property with the damage to detect any one or more anomalies in the generated data list of the one or more parts and the one or more repair lines to make the repair against, and adjusting, by the appraisal management computing apparatus, the generated data list based on any of the detected one or more anomalies (Ives, [0024], “an indication of a ‘total loss’ (e.g. a projection that the cost to repair a damaged vehicle to its pre-accident condition would exceed the actual value of the vehicle)” is a detection of an anomaly in the generated data list, performed by utilizing statistical models, see [0052], “historical claim and/or damage appraisal information may be fed by the processor 210 through one or more mathematical and/or statistical equations and/or models … which may then be utilized for various purposes described in this disclosure” i.e. [0053], “generating a score … e.g. a total loss factor score …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use statistical models in order to determine whether or not the damage automobile is totaled, i.e. repairing the vehicle would be anomalous.  The motivation to detect anomalies is to avoid a repair that would be more expensive than replacement (Ives, [0024]); the motivation to use statistical/historical data is “to better leverage loss capture information in valuation and remedial decision making” (Ives, [0018]) i.e. historical data can help predict future costs/improve future decision making.

Claims 11-12 recite a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the methods of Claims 3-4, respectively.  As Dorai teaches that their method can be encoded in a computer readable medium (Dorai, [0010], “program may be provided by storing the program in a magnetic disk”), Claims 11-12 are rejected for reasons set forth in the rejections of Claims 3-4, respectively.  Similarly, Claims 19-20 recite an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the methods of Claims 3-4, respectively.  As Dorai teaches that their method can be performed by a system comprising processors and memory (Dorai, [0010], “a computer to implement the functions described herein”), Claims 19-20 are rejected for reasons set forth in the rejections of Claims 3-4, respectively.

Claims 25, 28-32, 33, 36-40, 41, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai, in view of Ives, and further in view of Collins, US PG Pub 2009/0265193. 
Regarding Claim 25, Dorai teaches a method for improving automated damage review of a damage appraisal (Dorai, [0037] “to adjust incident responses”) comprising: … by an appraisal management computing apparatus (Dorai, [0010] “a computer to implement the functions described herein”)   … analyzing, by an appraisal management computing apparatus,  image information of one or more images of property … to identify one or more areas of the property having damage (Dorai, [0008], “digital images of damaged property can be conveyed to a networked location containing an image analyzer” with [0009], “a damage assessment of the image analysis engine” and [0018], “the image analysis engine 110 can be used to assess discrete components that have sustained damage”)  using a neural network which has a structure and synaptic weights trained to encode knowledge from earlier property information data images (Dorai, [0028], “the image analysis engine 110 can be a neural network consisting of a multitude of weights that can be adjusted through training techniques [using] real data contained within the insurance MIS”);; determining, by the appraisal management computing apparatus, using the NN, damage information of the one or more images, the damage information specifying severity of the damage sustained by the one or more areas of the property item (Dorai, [0018], “the image analysis engine 110” i.e. the neural network “can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled”)  identifying one or more sub-areas affected by the damage of the one or more areas by mapping the damage info information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item (Dorai, [0041], “determine which part or parts of the insured property within the indicated damage region require replacement and/or repair” & [0018] “to assess discrete components that have sustained damage, such as damage to a front bumper, headlight, tires, and the like” & [0014], “The system … responsively executes at least one programmatic action [which] can include … providing repair instructions”) generating a data list of the one or more parts one or more repair lines for repairing the damage (Dorai, [0014], “The system … responsively executes at least one programmatic action [which] can include … providing repair instructions” & [0041] “to determine which part or parts of the insured property … require replacement and/or repair” & [0025], “The incident response engine can generate a single response or a multiple response [including] providing repair instructions … scheduling repair times, and the like”) and analyzing, by the appraisal management computing apparatus, one or more rules of adjacency to add any one or more additional parts or one or more additional repair lines required to make the repair in the generated data list (Dorai, [0025], “scheduling repair times” must make sure that there is room for a repair on the schedule, thus analyzing rules of adjacency to add one repair line).
to remove any of the one or more parts in the one or more repair lines in the generated data list which are unnecessary to make the repair (Ives, [0024], “an indication of a ‘total loss’ (e.g. a projection that the cost to repair a damaged vehicle to its pre-accident condition would exceed the actual value of the vehicle)” would remove all parts and repair lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to total a vehicle, (e.g. not purchase any parts required for repair and remove all repair lines) in the system of Dorai, as does Ives.  The motivation to do so is that repair would be more expensive than replacement (Ives, [0024]).
	Further, the system of Dorai is primarily intended to provide an appraisal, and thus does not teach – but Collins teaches - obtaining an initial generated data list for a previously prepared damage appraisal for a property (Collins, Fig. 8, element 804 & [0097], “a baseline inspection of the property … can be performed”) comparing the initial generated data list for the previously prepared damage appraisal against the automatically generated data list to identify any differences (Collins, Fig. 8 element 808 & [0097], “As these periodic inspections are performed, at step 808, a comparison can be made by …specialized software modules, between the current and previous inspections”) providing any of the identified differences between the initial generated data list and the automatically generated data list (Collins, [0097], “if damage or deterioration or increased risk of any kind is detected, an alert (step 812) can be sent to the insurance company”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the damage detected by Dorai to previous damage reports, as does Collins.  The motivation to do so is so that the insurance company does not have to pay for damage unrelated to the accident.
28, the Dorai/Ives/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dorai does not teach, but Ives does teach, utilizing, by the appraisal management computing apparatus, prescriptive analytics and statistical models of historical stored repair data for the identified area of the property with the damage to detect any one or more anomalies in the generated data list of the one or more parts and the one or more repair lines to make the repair against, and adjusting, by the appraisal management computing apparatus, the generated data list based on any of the detected one or more anomalies (Ives, [0024], “an indication of a ‘total loss’ (e.g. a projection that the cost to repair a damaged vehicle to its pre-accident condition would exceed the actual value of the vehicle)” is a detection of an anomaly in the generated data list, performed by utilizing statistical models, see [0052], “historical claim and/or damage appraisal information may be fed by the processor 210 through one or more mathematical and/or statistical equations and/or models … which may then be utilized for various purposes described in this disclosure” i.e. [0053], “generating a score … e.g. a total loss factor score …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use statistical models in order to determine whether or not the damage automobile is totaled, i.e. repairing the vehicle would be anomalous.  The motivation to detect anomalies is to avoid a repair that would be more expensive than replacement (Ives, [0024]); the motivation to use statistical/historical data is “to better leverage loss capture information in valuation and remedial decision making” (Ives, [0018]) i.e. historical data can help predict future costs/improve future decision making.

29, the Dorai/Ives/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dorai further teaches performing, by the appraisal management computing apparatus, one or more calculations using a stored customer profile setting (Dorai, [0015], “The incident response system can include … an insurance management information system (MIS) [to] record policy-specific data and the like”) to adjust any of the one or more parts or the one or more repair lines in the generated data list determined to the stored customer profile setting (Dorai, [0027], “the incident responses issued by the incident response engine 115 can be dependent upon insurance-centric data stored within the insurance MIS 125.  For example, the incident response can depend upon a history of the damaged property, an insurance history of a customer relating to the damaged property”) and adjusting, by the appraisal management apparatus, the generated data list based on any of the one or more parts or the one or more repair lines the performed one or more calculations using the stored customer profile indicated the adjustment was required (Dorai, [0027], “the incident responses issued by the incident response engine 115 can be dependent upon insurance-centric data stored within the insurance MIS 125.  For example, the incident response can depend upon a history of the damaged property, an insurance history of a customer relating to the damaged property”).
	Regarding Claim 30, the Dorai/Ives/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dorai further teaches obtaining, by the appraisal management computing apparatus, identification data and property information data for the property (Dorai, [0019], “To determine damaged property specifics and/or other policy specific information, the image analysis engine can access the insurance MIS 125”) wherein the analyzing the one or more images, the determining of the damage data and the mapping the identified area of the property with the damage are further based on the identification data and the property information data for the property (Dorai, [0019], “An overall damage amount can be estimated based on the damage level … property type, estimated property value [e.g.] damaged property specifics”).
	Regarding Claim 31, the Dorai/Ives/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dorai further teaches providing, by the appraisal management computing apparatus, the identity of the property (Dorai, [0036], “undamaged images … of the damaged property acquired before the damage occurred … within the insurance company systems” & [0019], “property specifics [from] the insurance MIS” requires the identity of the property) , an identification of one or more areas of the property which have sustained the damage and the determined damage data on the extent of the damage sustained in each of the one or more areas (Dorai, [0018], “the image analysis engine 110 can be used to asses discrete components that have sustained damage [and] can assess a damage level to each component”).
	Regarding Claim 32, the Dorai/Ives/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dorai further teaches retrieving, by the appraisal management computing apparatus, the one or more images or videos of the property from an imaging device (Dorai, [0022], “the on-site operative can generate images of the damage property using an image-capturing device, such as a digital camera” with Fig. 2, element 205).

Claims 33 and 36-40 recite a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the methods of Claims 25 and 28-32, respectively.  As Dorai teaches that their method can be encoded in a computer readable medium (Dorai, [0010], “program may be provided by storing the program in a magnetic disk”), Claims 33 and 36-40 are rejected for reasons set forth in the rejections of Claims 25 and 28-32, respectively.  Similarly, Claims 41 and 44-48 recite an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the methods of Claims 25 and 28-32, respectively.  As Dorai teaches that their method can be performed by a system comprising processors and memory (Dorai, [0010], “a computer to implement the functions described herein”), Claims 41 and 44-48 are rejected for reasons set forth in the rejections of Claims 25 and 28-32, respectively.

Claims 26, 34, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai, in view of Ives and Collins, and further in view of  DiTomaso, US PG Pub 2018/0101504 (with an effective filing date of 10/7/2016), and Krizhevsky et al., “ImageNet Classification with Deep Convolutional Neural Networks.”
Regarding Claim 26, the Dorai/Ives/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dorai further teaches qualifying, by the appraisal management computing apparatus, the one or more images (Dorai, Fig. 2, elements 210 & 215) … ; determining, by the appraisal management computing apparatus, which of the qualified images of the property depict damage (Dorai, Fig. 2, element 245) wherein the analyzing analyzes the one or more qualified images of the property using [a] … neural network to identify which areas of the property has damage (Dorai, [0028], “the image analysis engine 110 can be a neural network”).
	Dorai does not explicitly teach that the qualifying is to eliminate any which are not of the property, but DiTomaso teaches this limitation (DiTomaso, pg. 7, Claim 17, “wherein the processor removes ... an image unrelated to the item”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to eliminate images which are not of the property, as does DiTomaso, in the image analysis system of Dorai.  The motivation to do so is to assess only damage related to the insured vehicle.
Dorai further is silent regarding the structure of their neural network, and does not teach, while Krizhevsky does teach, a deep neural network (Krizhevsky, pg. 1, Abstract, “we trained a large, deep convolutional network … [which] consists of five convolutional layers, some of which are followed by max-pooling layers, and three fully-connected layers”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train a deep neural network such as that of Krizhevsky in order to recognize damage from images.  The motivation to do so is that the network structure of Krizhevsky performs very well (Krizhevsky, pg. 1, Abstract, “On the test data, we achieved … error rates … considerably better than the previous state-of-the-art”).
Claim 34 recites a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the method of Claim 26.  As Dorai teaches that their method can be encoded in a computer readable medium (Dorai, [0010], “program may be provided by storing the program in a magnetic disk”), Claim 34 is rejected for reasons set forth in the rejection of Claim 26.  Similarly, Claim 42 recites an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the method of Claim 26.  As Dorai teaches that their method can be performed by a system comprising processors and memory (Dorai, [0010], “a computer to implement the functions described herein”), Claim 42 is rejected for reasons set forth in the rejection of Claim 26.

Response to Arguments
Applicant’s arguments submitted September 22nd, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the priority and the claim support of the provisional application have been fully considered, but are not fully persuasive.  Several claims still recite a deep neural network.  The priority date is awarded on a claim-by-claim basis, so the independent claims are granted the priority date of the provisional application, while the claims reciting a deep neural network are not.
Applicant’s arguments regarding the Claim Objections and 35 U.S.C. 112(b) rejections of the previous office action have been fully considered, and are persuasive due to amendment to the claims.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the claims, as directed towards an abstract idea without significantly more, have been fully considered, but are not persuasive.
Applicant argues (pg. 24 of the response) that the claims do not recite a mental process because they require the use of neural network.  However, the recited steps, other than being performed using a neural network, are clearly capable of performance in the human mind, thus 
Applicant further asserts, without argument, that the recited invention provides a “detailed and technical solution to this technical problem”.  However, the cited section of the specification merely says that previous methods of damage appraisal can include errors or be subjective.  However, merely automating a process which could be performed by human, on a computer, does not constitute a technical solution (see MPEP 2106.05(I)(B), “an instruction to apply the abstract idea … using some unspecified, generic computer”).

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the claims were amended such that the provisional application provided support for the amended independent claims, rendering Dohner no longer valid prior art.  Dohner is not relied upon in the current rejections.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN M SMITH/Primary Examiner, Art Unit 2122